Citation Nr: 1812004	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  99-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a residual head injury, to include headaches and a scar, and to include as secondary to the service-connected disabilities. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a cognitive disorder, and to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to the non-service-connected acquired psychiatric disorder and the service-connected disabilities.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.

5.  Entitlement to a 100 percent total and permanent rating. 


6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected disabilities.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability.

9.  Entitlement to service connection for a stomach disability, to include as secondary to the service-connected disabilities.

10.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected hypertension.

11.  Entitlement to a disability rating in excess of 60 percent for the service-connected acne vulgaris and folliculitis. 

12.  Entitlement to a compensable disability rating for the service-connected residuals of injury to the left eye, to include a corneal scar. 

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities on a schedular basis since November 18, 2002. 

14.  Entitlement to a TDIU on an extraschedular basis prior to November 18, 2002.


REPRESENTATION

Veteran represented by:	Tyrsa J. Cameron, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 1999, May 2001, February 2003, March 2010, August 2010, and May 2011 issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2005, the Board remanded the issues then on appeal - service connection for hearing loss, residuals of a head injury, an acquired psychiatric disorder, a stomach disorder, and entitlement to TDIU - for additional evidentiary development.  The Board noted that the Veteran limited his appeal to the foregoing issues in a VA Form 9 submitted in March 2004 and, thus, did not address the issues of entitlement to an increased rating for service-connected acne vulgaris and folliculitis, left eye disability, or hypertension. 

In December 2007, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing with respect to the issues then on appeal, i.e., service connection for hearing loss, residuals of head trauma, an acquired psychiatric disorder, and a stomach disorder, as well as entitlement to an increased rating for hypertension and a TDIU.  A transcript of the hearing is associated with the claims file.

In a May 2008 decision, the Board denied service connection for a stomach disorder, as well as service connection for hearing loss.  The Board also remanded the issues of service connection for residuals of a head injury and an acquired psychiatric disorder, an increased rating for the service-connected hypertension, and entitlement to TDIU for additional evidentiary development. 

In an August 2014 statement, the Veteran argues that all of the service connection issues on appeal are secondary to his service-connected disabilities.  The Board has adjusted the issues on the title page accordingly.

In April 2015, the Board remanded all of the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Upon remand, the AOJ issued another rating decision in January 2017, which increased the disability rating for the acne vulgaris and folliculitis to 60 percent, effective from August 30, 2002.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In his May 2012, March 2013, and January 2016 Substantive Appeals (on VA Forms 9), the Veteran requested another Board hearing before a VLJ of the Board.  In a March 2016 statement, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

Following the most recent readjudications of this appeal by the AOJ in the January 2013, June 2014, and January 2017 Supplemental Statements of the Case (SSOCs), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in December 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issues of:  (1) entitlement to service connection for a residual head injury, to include headaches and a scar, and to include as secondary to the service-connected disabilities; (2) entitlement to service connection for an acquired psychiatric disorder, including PTSD and a cognitive disorder, and to include as secondary to the service-connected disabilities; (3) entitlement to service connection for a sleep disorder, to include as secondary to the non-service-connected acquired psychiatric disorder and the service-connected disabilities; (4) entitlement to SMC based on aid and attendance or housebound status; (5) entitlement to a 100 percent total and permanent rating; (6) entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected disabilities; (7) entitlement to a compensable disability rating for the service-connected residuals of injury to the left eye, to include a corneal scar; and, (8) entitlement to a TDIU, on an extraschedular basis prior to November 18, 2002, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a May 2008 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss; he was advised of the Board's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal of the Board's decision, nor was any new and material evidence received within a year.

3.  Additional evidence received since the Board's May 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  By a May 2008 decision, the Board denied the Veteran's claim for service connection for a stomach disorder; he was advised of the Board's decision and of his appellate rights.

5.  The Veteran did not initiate an appeal of the Board's decision, nor was any new and material evidence received within a year.

6.  Additional evidence received since the Board's May 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder, and raises a reasonable possibility of substantiating the claim.

7.  The evidence is at least in relative equipoise as to whether the Veteran's stomach disorder (currently diagnosed as gastroesophageal reflux disease (GERD), gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus) is caused by his service-connected acne vulgaris and folliculitis.  

8.  Throughout the appeal, the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more and systolic pressure predominantly 160 or more.

9.  Throughout the appeal, the Veteran's acne vulgaris and folliculitis has not been manifested by disfigurement of the head, face, or neck, visible or palpable tissue loss, or six or more characteristics of disfigurement.

10.  Effective November 18, 2002, the Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The Board's May 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. §§ 7104(b) (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1100 (2008).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The Board's May 2008 rating decision denying service connection for a stomach disorder is final.  38 U.S.C. §§ 7104(b) (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1100 (2008).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for a stomach disorder.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a stomach disorder (currently diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), as secondary to the service-connected acne vulgaris and folliculitis, have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

6.  The criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101(2017).

7.  The criteria for a disability rating in excess of 60 percent for acne vulgaris and folliculitis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (2017).

8.  Effective November 18, 2002, the criteria for a TDIU on a schedular basis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

In the present case, the Board, by a decision entered in May 2008, denied the Veteran's claim for service connection for bilateral hearing loss on the ground that the Veteran did not have a current diagnosis under VA regulations.  In the May 2008 decision, the Board also denied service connection for a stomach disorder on the ground that there was no nexus linking the Veteran's current diagnosis to his active military service or his service-connected disabilities.  The Board notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the Board's decision.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  As a result, the Board's decision became final.  38 U.S.C. §§ 7104(b); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1100.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001 - such as the Veteran's - evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

Here, the evidence received since the time of the May 2008 decision includes lay statements from the Veteran and his representative, VA examinations, and VA treatment records.  This evidence was not before adjudicators when the Veteran's claims were last denied in May 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  The VA examinations also relate to unestablished facts necessary to substantiate the claims for service connection, and raises a reasonable possibility of substantiating the claims.  Specifically, the May 2017 VA examination provides a positive medical nexus opinion, linking the Veteran's current stomach disorder to his service-connected acne vulgaris and folliculitis.  The stomach disorder claim was previously denied because there was no nexus between the Veteran's current diagnosis and his active military service or a service-connected disability.  The December 2010 VA audiological examination also found that the Veteran had a current left ear hearing loss disability.  The examiner was unable to complete the right ear testing as the Veteran was bothered by claustrophobia from the sound booth.  However, the examiner speculated that as the Veteran's otoacoustic emission testing revealed similar results bilaterally, functional hearing loss in the right ear could not be ruled out.  The December 2010 VA examination provides a suggestion of a current bilateral hearing loss disability - the reason for the prior denial.  Accordingly, the claims for service connection for bilateral hearing loss and a stomach disorder are reopened.

III.  Service Connection for Stomach Claim

The Veteran asserts that his stomach disorder is secondary to his service-connected disabilities.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  

On VA examination in November 2010, the Veteran was diagnosed with GERD, Barrett's esophagus, gastroparesis, and gastritis.  At the May 2017 VA examination, the Veteran was diagnosed with gastritis with a gastric ulcer.  

The Veteran is currently service-connected for, in pertinent part, acne vulgaris and folliculitis.

In regards to a medical nexus opinion, the May 2017 VA examiner, following a physical examination of the Veteran and a review of his claims file, determined that the Veteran's current stomach disorder was at least as likely as not related to his service-connected acne vulgaris and folliculitis.  The examiner reasoned that the Veteran had been on Tetracycline in service for acne and incurred abdominal pain and was treated in service in April 1975 with Mylanta and has been symptomatic since then.  The examiner stated that the Veteran reported that his stomach disorder was 30 percent aggravating while in the service and increased to 80-100 percent aggravating post-service, noting hospitalizations over the years for his stomach and had continued to take the Tetracycline for the acne over the years.

This positive medical evidence is also supported by the Veteran's and his spouse's competent and credible lay statements describing the onset of the Veteran's stomach disorder.  

The Board notes that the report of a gastrointestinal examination conducted by the VA in March 2006 shows that the VA examiner concluded that the Veteran had a history of gastritis and gastroparesis, but that there was no connection between those conditions and his skin condition.  The VA examiner did not provide any rationale for this opinion.  Accordingly, this opinion is afforded low probative value.

Under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the claim of entitlement to service connection for a stomach disorder, as secondary to the service-connected acne vulgaris and folliculitis, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Hypertension Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.104, DC 7101 for his hypertension.  He seeks a higher initial disability rating.
DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher initial disability rating for his hypertension.  Here, there is no evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, to warrant a 20 percent rating.  38 C.F.R. § 4.104, DC 7101.

Specifically, since the effective date of service connection on November 18, 2002, the Veteran was afforded a VA examination in December 2002.  His blood pressure readings were 194/102, 172/101, and 168/119.

The Veteran was provided another VA examination in November 2003.  His blood pressure readings were 171/84, 149/119, 116/104, 181/102, 190/104, and 154/108.  

At the November 2010 VA examination, his blood pressure readings were 158/81, 158/102, and 148/80.

The Veteran was provided another VA examination in June 2012.  The examiner found that the Veteran's blood pressure readings were 148/86 in June 2012, 136/82 in April 2012, and 172/93 in March 2012.  

At a November 2014 examination for housebound status or permanent need for regular aid and attendance submitted by the Veteran's VA physician, the Veteran's blood pressure was 179/115.

At the April 2015 VA examination, the examiner found that the Veteran's blood pressure readings were 164/94 in October 2014, 148/84 in April 2015, and 174/96 in April 2015.

The Veteran's private and VA treatment records support the above findings.

Thus, there is no evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, to warrant a 20 percent rating.  38 C.F.R. § 4.104, DC 7101.  A few of the Veteran's diastolic pressure readings have been above 110; however, the majority of them have been below 110.  None of the Veteran's systolic pressure readings have been above 200.  This evidence does not entitle the Veteran to a higher initial disability rating for his hypertension.  Id.

Further, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In forming this decision, the Board has considered the lay statements and testimony from the Veteran and his spouse.  In adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as having to take medication to control his hypertension, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected hypertension at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

V.  Skin Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that unappealed rating decisions of August 1998 and October 1998 granted service connection for the Veteran's residuals of injury to the left eye, to include a corneal scar, and acne vulgaris and folliculitis, respectively.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 60 percent disability rating under 38 C.F.R. § 4.118, DC 7806 for his acne vulgaris and folliculitis.  He seeks a higher disability rating.

DC 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

DC 7806 provides that dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.  The Veteran is currently in receipt of the maximum schedular disability rating of 60 percent under DC 7806.  Id.
Turning to the other codes, DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

Here, the Veteran is currently in receipt of the maximum schedular disability rating, or higher, under DCs 7801, 7802, and 7804.

DC 7800 provides ratings for disfigurement of the head, face, or neck.  DC 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118.

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more centimeters (cm.)) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected acne vulgaris and folliculitis.  Here, there is no evidence of visible or palpable tissue loss, or six or more characteristics of disfigurement, to warrant a higher disability rating under the only available code - DC 7800.  38 C.F.R. § 4.118.

Specifically, since filing his increased rating claim in August 2010, the Veteran was afforded a VA examination in November 2010.  The scarred skin measured 180 cm. x 134 cm.  The color difference of the scar was purplish-red to dark tan compared to sparse areas of unscarred skin scattered over the body.  The examiner found that the Veteran did not have any significant tissue loss, adherance, or depression due to his acne vulgaris and folliculitis.  The Veteran did not have any disfigurement of the head, face, or neck.  He did not have any skin breakdown.  

In June 2012, the Veteran was provided another VA skin examination.  The examiner found that the Veteran did not have any disfigurement of the head, face, or neck.  Measurements were not provided at the examination.  The examiner noted that the Veteran had macular redness, especially on his upper back, which appeared to be neurodermitis caused by his anxiety.  Visible or palpable tissue loss was not documented on the examination report.

At the April 2015 VA skin examination, the Veteran reported that his skin disorder was mainly on his upper back, chest, arms, and legs.  It was never on his scalp.  The examiner found that the Veteran did not have any disfigurement of the head, face, or neck.  Visible or palpable tissue loss was not documented on the examination report.

The VA and private treatment records support the above findings.

Thus, there is no evidence of visible or palpable tissue loss, or six or more characteristics of disfigurement, to warrant a higher disability rating under the only available code - DC 7800.  38 C.F.R. § 4.118.  Regarding the characteristics of disfigurement, the evidence documents that the Veteran's acne vulgaris and folliculitis only causes three characteristics of disfigurement - namely, scar is 5 or more inches (13 or more cm.) in length, scar is at least one-quarter inch (0.6 cm.) wide at the widest part, and skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Three characteristics of disfigurement is not sufficient to warrant a 80 percent disability rating under DC 7800.  The examiners also specifically found that the Veteran's service-connected disability did not cause disfigurement of the head, face, or neck.  The Veteran is not entitled to a higher disability rating for his service-connected acne vulgaris and folliculitis.  38 C.F.R. § 4.118.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected acne vulgaris and folliculitis more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In forming this decision, the Board has considered the lay statements and testimony from the Veteran and his spouse.  In adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as deformities of his skin, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the service-connected acne vulgaris and folliculitis at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

VI.  TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

The Veteran filed his TDIU claim in October 2000.  Since that time, the Veteran was service-connected for the following disabilities:  acne vulgaris and folliculitis, rated as 50 percent prior to August 30, 2002, and 60 percent since; tinnitus, rated as 10 percent from April 27, 1998; hypertension, rated as 10 percent from November 18, 2002; and, residuals of injury to the left eye, to include a corneal scar, rated as 0 percent since April 27, 1998.  The Veteran's combined disability rating was 60 percent since April 27, 1998 and 70 percent since November 18, 2002.  As such, since November 18, 2002, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU are met.  

The Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities since November 18, 2002.  38 C.F.R. § 4.16(a).  The claim of entitlement to a TDIU prior to November 18, 2002, will be addressed in the remand portion below.

On his October 2000 VA 21-8940 Form, the Veteran reported that he last worked full-time in September 2000 as a Mechanic.  He stated that his service-connected acne vulgaris and folliculitis, service-connected tinnitus, and his service-connected residuals of injury to the left eye, to include a corneal scar, along with his non-service-connected disorders, prevented him from securing or following any substantially gainful occupation.  The Veteran had a high school education with subsequent track and wheel mechanic training.

On November 2010 VA 21-8940 Form, the Veteran stated that he last worked full-time in September 2000 as a Mechanic.  He alleged that his service-connected hypertension, service-connected acne vulgaris and folliculitis, and service-connected tinnitus prevented him from securing or following any substantially gainful occupation.  The Veteran had a high school education.
In a December 2000 private medical opinion, Dr. J.W., the Veteran's treating physician, found that the Veteran was not currently able to work or any gainful employment due to, in pertinent part, his service-connected acne vulgaris and folliculitis and now-service-connected stomach disorder.  

At the November 2010 VA general medical examination, the examiner found that the Veteran's service-connected acne vulgaris and folliculitis was severely impacting his ability to perform his normal activities.  The Veteran had severe itching and discomfort diffusely that was significantly distracting, and caused increased tardiness, assignment of different duties, and increased absenteeism.  His service-connected gastroparesis affected the Veteran's ability to perform nearly all of his usual activities.  He was not able to eat or drink at all during acute gastroparesis episodes, causing a general decrease in energy and significant potential for dehydration.  The Veteran's service-connected gastritis was significantly distracting as the Veteran had to watch what he ate to avoid flare-ups of his gastritis symptoms.  His service-connected GERD and Barrett's esophagitis were significantly distracting.  The Veteran had to avoid strenuous activity to avoid worsening his GERD symptoms and subsequent worsening of his Barrett's esophagitis.  The Veteran also had to watch what he ate to avoid flare-ups of his GERD and subsequent worsening of his Barrett's esophagitis.  In summary, the examiner found that the Veteran had a moderate to severe extent of functional impairment resulting from his service-connected disabilities.  This impairment impacted physical employment severely.

In a December 2010 private medical opinion, Dr. M.M., the Veteran's treating physician, opined that the Veteran was unable to hold steady, gainful employment due to, in pertinent part, his tinnitus, hypertension, gastroparesis, and acne vulgaris and folliculitis.

The April 2015 VA stomach examiner determined that when the Veteran's stomach pain was active, he was unable to work.

The Board notes that the Social Security Administration (SSA) found that the Veteran was disabled to his non-service-connected acquired psychiatric disorder.  The April 2010 and June 2012 VA examiners, and a December 2010 VA physician, made similar findings.  The April 2015 VA eye examiner found that the Veteran had significant functional vision loss from his non-service-connected acquired psychiatric disorder that made him incapable of work.

However, the Board finds that, at a minimum, the lay and medical evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.

Thus, in giving the Veteran the benefit of the doubt, the evidence shows that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  Accordingly, a TDIU is warranted from November 18, 2002, the date he met the rating percentage criteria under 38 C.F.R. § 4.16(a).  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for bilateral hearing loss is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a stomach disorder is reopened.

Service connection for a stomach disorder (currently diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), as secondary to the service-connected acne vulgaris and folliculitis, is granted.

An initial disability rating in excess of 10 percent for hypertension is denied.
An evaluation in excess of 60 percent for acne vulgaris and folliculitis is denied.

The claim of entitlement to a TDIU is granted on a schedular basis, effective November 18, 2002.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, the AOJ last associated with the Veteran's claims file records of his VA treatment in November 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Head Injury Claim

The Veteran and two service members maintain that a two and a half ton truck exhaust system struck the Veteran's head on July 12, 1976, rendered him unconscious, and that he currently suffers from severe residuals of this accident.  See March 1999 buddy statements; January 2000 Veteran statement.  The Veteran's service treatment records (STRs) document that he injured his left eye on July 12, 1976.  A small foreign body, believed to have been a metal chip, was removed.  On his military separation examination in April 1977, a half-inch scar on his forehead was noted.  In a December 1999 statement submitted during the course of this appeal, the Veteran reported having headaches.  In a January 2000 statement, he argued that he had a head scar that was incurred during his active military service.  An April 2017 VA treatment record documents a diagnosis of traumatic brain injury (TBI).  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  The Veteran has only previously been afforded VA psychiatric and neurological examinations for this claim.  Because neither a VA TBI or a scar examination or VA medical opinions have of yet been provided, further development is required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159, 3.310; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Acquired Psychiatric Disorder Claim

The Veteran contends that his acquired psychiatric disorder results from his service-connected disabilities.  The record contains a May 2017 VA psychiatric examination in which the VA examiner found that the Veteran's current acquired psychiatric disorder was less likely than not (less than 50 percent probability) to have been aggravated beyond its natural progression by the Veteran's service-connected tinnitus, hypertension, acne vulgaris and folliculitis and left eye injury.  The examiner did not provide any rationale for this opinion, did not address the causation element of secondary service connection, and provided a contradictory opinion in stating that the service-connected disabilities "likely plays a mild play in his anxiety."  As such, a supplemental addendum VA opinion - based on a full review of the record and supported by stated rationale - is needed to fairly decide the issue on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159, 3.310; McLendon, 20 Vet. App. at 83.

Bilateral Hearing Loss Claim

 The Veteran's VA audiological examinations during the course of the appeal have provided inconsistent results and have been unable to verify if the Veteran has a current diagnosis of right ear hearing loss under VA regulations.  38 C.F.R. § 3.385.  At the most recent VA examination in December 2010, the VA examiner noted that the Veteran was bothered by claustrophobia in the sound booth.  He recommended a threshold ABR audiometric test for the Veteran.  This type of audiometric test has not been administered to the Veteran.  The March 2006 VA examiner provided a negative nexus opinion, but the Veteran declined to participate in audiometric testing at that examination.  Additionally, a VA medical nexus opinion addressing secondary service connection has also not been obtained.  As such, another VA audiological examination and medical opinion - based on a full review of the record and supported by stated rationale - is needed to fairly decide the issue on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159, 3.310; McLendon, 20 Vet. App. at 83.


SMC Claim

The Veteran seeks SMC benefits based on the need for aid and attendance or at the housebound rate because of his service-connected disabilities (acne vulgaris and folliculitis, hypertension, tinnitus, residuals of injury to the left eye, to include a corneal scar, and a stomach disorder).  VA has a duty to assist the Veteran in the development of his SMC claim.  In this instance, the claims folder does not contain a VA examination addressing the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C. § 1114(l) (2012) and 38 C.F.R. §§ 3.350, 3.52(a) (2017).  The Veteran submitted a SMC examination from his treating VA physician, but this examination only addressed his service-connected hypertension.  Thus, the Board must remand this matter for an appropriate and adequate VA examination and medical opinion.  

TDIU Claim

Prior to November 18, 2002, the Veteran does not currently meet the requirements for a schedular TDIU, even considering the service connection grant in this decision.  The Veteran filed his new and material evidence claim for a stomach disorder in June 2009; thus, the grant of service connection in this decision will not affect the Veteran's combined rating prior to November 18, 2002.  38 C.F.R. § 4.16.  As the Veteran does not meet the schedular requirements for a TDIU prior to November 18, 2002, this issue requires additional development.  

Sleep, Left Eye, and 100 Percent Claims

The Veteran's sleep disorder has been found to be a symptom of his acquired psychiatric disorder.  See March 2006 VA examination.  The Veteran's current blindness in the left eye has been found by all of the VA examiners to be psychogenic and attributable to his non-service-connected acquired psychiatric disorder.  The Veteran does not currently meet the criteria for a compensable disability rating for his service-connected left eye disability unless his acquired psychiatric disorder is found to be service-connected.  38 C.F.R. § 4.79, DC 6009 (2017).  The Veteran also seeks a 100 percent total, combined disability rating.  Thus, these claims are inextricably intertwined with the Veteran's remanded claims, as the outcome of the service connection claims on appeal may impact the outcome of these claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of these issues, pending completion of the actions requested in this remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since November 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Arrange to have the Veteran scheduled for a VA TBI examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of his documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has a current TBI and/or headaches.  

If the Veteran has a current diagnosis, the VA examiner should then address the following questions:

a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's TBI and/or headaches is the result of disease or injury incurred in or aggravated by service, to include his July 1976 in-service head injury and/or the forehead scar reported on his April 1977 military separation examination?

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI and/or headaches was caused by or resulted from his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI and/or headaches has permanently progressed at an abnormally high rate due to or as the result of his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  Arrange to have the Veteran scheduled for a VA scars examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of his documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has a current scar on his head.  

If the Veteran has a current diagnosis, the VA examiner should then address the following questions:

a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's scar is the result of disease or injury incurred in or aggravated by service, to include his July 1976 in-service head injury and/or the forehead scar reported on his April 1977 military separation examination?

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scar was caused by or resulted from his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scar has permanently progressed at an abnormally high rate due to or as the result of his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  Obtain a VA addendum medical opinion regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, dementia, major depressive disorder, anxiety disorder, and a cognitive disorder.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The VA examiner should address the following questions:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, dementia, major depressive disorder, anxiety disorder, and a cognitive disorder, was caused by or resulted from his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, dementia, major depressive disorder, anxiety disorder, and a cognitive disorder, has permanently progressed at an abnormally high rate due to or as the result of his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

5.  Arrange to have the Veteran scheduled for a VA audiological examination using threshold ABR audiometric testing.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has a current bilateral hearing loss disability using threshold ABR audiometric testing.  

If the Veteran has a current diagnosis, the VA examiner should then address the following questions:

a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of disease or injury incurred in or aggravated by service, to include his July 1976 in-service head injury and/or in-service acoustic trauma?

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by or resulted from his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss has permanently progressed at an abnormally high rate due to or as the result of his service-connected: (1) hypertension; (2) acne vulgaris and folliculitis; (3) residuals of injury to the left eye, to include a corneal scar; (4) tinnitus; and/or, (5) stomach disorder (diagnosed as GERD, gastroparesis, gastritis, gastric ulcer, and Barrett's esophagus), to include the medications taken for the service-connected disabilities?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

6.  Schedule the Veteran for an appropriate VA examination(s) to determine his need for SMC based on the need for regular aid and attendance or on being housebound due to his service-connected disabilities (acne vulgaris and folliculitis, tinnitus, hypertension, residuals of injury to the left eye, to include a corneal scar, and a stomach disorder).  The claims file must be made available to and reviewed by the examiner.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due to his service-connected disabilities.  

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities:

a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 
b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 
c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 
d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 
e) Does he have any disability that requires that he remain in bed? 
f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

If it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (acne vulgaris and folliculitis, tinnitus, hypertension, residuals of injury to the left eye, to include a corneal scar, and a stomach disorder) caused the need for aid and attendance and/or housebound status.  If yes, then the examiner should provide an opinion on the earliest date it was ascertainable that the Veteran was in need of aid and attendance and/or housebound.

7.  Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2010 forward. Ask the Veteran to provide IRS tax returns from 2000 through 2002 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2000 thru 2002 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above. 

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


